RONEY, Senior Circuit Judge,
concurring in part and dissenting in part:
I concur in the court’s decision affirming the summary judgment on the false advertising claim. I respectfully dissent from the remand to the district court to decide whether Florida law or Michigan law should apply, for the reasons set forth in the Order of the district court, a portion of which is attached hereto as an Appendix.
This accident took place in Mexico in a rented vehicle manufactured by a Mexican corporation subject to Mexican design specifications. The rental agreement was negotiated and executed in Mexico by the plaintiff Florida resident with a Mexican company. The car was owned by a Mexican corporation, registered and licensed for use in Mexico. Once the false advertising allegations are dismissed, the only contact this case has with Florida is that the plaintiff lives here. To hold that defendants would be liable under the laws of any of the fifty states in which a plaintiff injured in a for*1576eign country might happen to reside completely discounts any policy that uniform and predictable rules should be applied to a given transaction.
The possibility that Michigan law should apply seems better to me. The complaint alleges that the assembly and marketing of the vehicle by the Mexican corporation was under the supervision and control of the defendants pursuant to design specifications created and provided by the defendants. The defendants are a Maryland corporation, a Nevada corporation, and a Delaware corporation, all with their principal place of business in Michigan.
Without the advertising claim, the basic allegation of fault is that the vehicle went out of control due to “inherent hazardous design characteristics.” The Jeep was assembled under defendants' design standards “which they knew resulted in inherently hazardous handling, control and stability characteristics” and which they knew were not crashworthy and were unsafe. Presumably this activity took place in Michigan.
It would seem, however, that when an American company’s subsidiary in a foreign country manufactures machinery for use there, it should at most suffer only that liability which the foreign law imposes upon it and all other manufacturers of like products. American companies should be able to compete abroad on an even playing field with non-American companies. To increase their costs by subjecting them to liability which their competitors do not suffer prevents them from doing just that.
In my judgment, the district court correctly applied Florida’s conflict-of-law principles.
APPENDIX
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
Joseph Bernard Judge, as the personal representative of the estate of Laura Heanne Weingartner Judge, a/k/a Laura Jeanne Judge, Plaintiff,
v.
American Motors Corporation, a Maryland corporation; Jeep Corporation, a Nevada corporation; and American Motors Sales Corporation, a Delaware corporation, Defendants.
Case No. 88-937-CIV-T-13C
June 6, 1989.
ORDER
The defendants’ motion for summary judgment is granted in part and denied in part for the reasons set forth herein.
Plaintiff, Joseph Judge, brings this diversity action as the personal representative of his deceased wife Laura Judge. Laura died in Mexico on September 9, 1987 when the rented jeep in which she was riding overturned.1 The complaint presents three counts: negligence, strict liability and “punitive conduct” against three defendants: American Motors Corporation (“AMC”), Jeep Corporation (“Jeep”), and the American Motor Sales Corporation (“AMSC”).2 The plaintiff alleges the three were part of a “family of companies” which included a “Mexican entity” used to manufacture, assemble and market jeeps in Mexico which failed to meet design standards prevalent in Florida and other states.3 In the instant motion, defendants move for summary judgment on the ground that Mexican law *1577applies to this ease and that it precludes plaintiff from the recovery he seeks. The plaintiff stipulates that, if Mexican law applies, “then clearly ... [there is] no cause of action or right of recovery.” Brief in Opposition, at 10.4 Consequently, choice of law is the preeminent issue. Since the material facts which are in dispute cannot be resolved in a manner which would compel the application of Florida law to plaintiff's claims for strict liability, negligence and “punitive conduct,” summary judgment is warranted against each of those claims.
Summary judgment is appropriate when the Court is satisfied “that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.” F.R.C.P. 56(c). The moving party has the burden of establishing the absence of a genuine issue. Celotex Corp. v. Catrett, 477 U.S. 317, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). However, that burden extends only to facts that might affect the outcome of the suit under the governing law. “Factual disputes that are irrelevant or unnecessary will not be counted.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 2510, 91 L.Ed.2d 202, 211 (1986). Once this burden is met the nonmoving party must “go beyond the pleadings and by her own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on file,’ designate ‘specific facts showing that there is a genuine issue for trial.’ ” Celotex Corp., 477 U.S. at 324, 106 S.Ct. at 2553, 91 L.Ed.2d at 274. The plaintiff has stipulated that Mexican law entitles him to no recovery; the only relevant issue is whether Mexican law applies. Nonetheless, plaintiff has submitted tens of pounds of evidentiary materials in opposition to the motion — the vast majority of which is wholly irrelevant to the choice of law question. Evidence is weighed by relevance, not tonnage. The Court has determined that Mexican law governs the primary issues in this case. Consequently, summary judgment is forthcoming.
A federal district Court is bound to apply the conflict of laws rules prevailing in the forum state. Trans Caribbean Lines, Inc., et al. v. Tracor Marine, Inc., et al., 748 F.2d 568 (11th Cir.1984) citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 61 S.Ct. 1020, 85 L.Ed. 1447 (1941). Thus, Florida’s choice of law rules will apply. Florida’s seminal decision is found in Bishop v. Florida Specialty Paint Co., 389 So.2d 999 (Fla.1980), wherein its Supreme Court adopted the “significant relationships test,” as set forth in the Restatement (Second) of Conflicts of Law § 145 and § 146 (1971). Section 145 provides in part:
(1) The rights and liabilities of the parties with respect to an issue in tort are determined by the local law of the state which, with respect to that issue, has the most significant relationship to the occurrence and the parties under the principles stated in § 6 (emphasis added).
Section 6 directs the court to consider:
(a) the needs of the interstate and international systems,
(b) the relevant policies of the forum,
(c) the relevant policies of other interested states and the relative interest of those states in the determination of the particular issue,
(d) the protection of justified expectations,
(e) the basic policies underlying the particular field of law,
(f) certainty, predictability and uniformity of result, and
(g) ease in the determination and application of the law to be applied.
Section 145 concludes:
(2) Contacts to be taken into account in applying the principles of § 6 to deter*1578mine the law applicable to an issue include:
(a) the place where the injury occurred,
(b) the place where the conduct causing injury occurred,
(c) the domicil, residence, nationality, place of incorporation and place of business of the parties, and
(d) the place where the relationship, if any, between the parties is centered.
These contacts are to be evaluated according to the relative importance with respect to the particular issue.
Section 146 adds:
Personal Injuries
In an action for personal injury, the local law of the state where the injury occurred determines the rights and liabilities of the parties, unless, with respect to the particular issue, some other state has a more significant relationship under the principles stated in § 6 to the occurrence and the parties, in which event the local law of the other state will be applied.5
Most importantly, Florida courts apply the “most significant relationship” test, not to a collective sum of issues in dispute, but to each individual issue which arises in the case. Stallworth v. Hospitality Rentals, Inc., 515 So.2d 413, 415 (Fla. 1st DCA 1987), citing Hertz v. Piccolo, 453 So.2d 12 (Fla.1984), et al. Thus the law of a foreign state may control one issue while the law of Florida controls another. Id. citing Foster v. United States, 768 F.2d 1278 (11th Cir.1985). The first step in the analysis, therefore, is to determine what issue is in dispute.
The issue in dispute in the instant case is not the amount of damages recoverable nor the degree of negligence which makes an error actionable; the issue in dispute in the instant case is whether a cause of action ever arose against the defendants.6 The defendants move to dismiss on the ground that no cause of action has arisen against them. The plaintiff opposes with reference to tort actions which have purportedly arisen under Florida law. Under Florida law, however, a tort arises in the jurisdiction where the last act necessary to establish liability occurred. Meehan v. Celotex Corp., 466 So.2d 1100, 1106 (Fla. 3rd DCA 1985) [citing Colhoun v. Greyhound Lines, Inc., 265 So.2d 18, 21 (Fla.1972) and quoting Ester, Borrowing Statutes of Limitation and Conflict of Laws, 15 U.Fla.L.Rev. 33, 47 (1962)], rev'd on other grounds, Celotex Corp. v. Meehan, 523 So.2d 141 (Fla.1988); Colhoun v. Greyhound Lines, Inc., 265 So.2d 18 (Fla.1972). The accident occurred in Mexico. Clearly, none of the claims plaintiff asserts had arisen prior to that event. Thus the primary actions in tort arose, if at all, in Mexico. The question presented is whether Florida law can apply to a tort which arose in another state. Bishop answered in the affirmative; but that response begs the follow up: under what circumstances?
Bishop is the vehicle through which Florida’s Supreme Court subrogated the inflexible rule of lex loci delicti, to the more modern “significant relationships test.” Bishop, 389 So.2d at 1000-01. Instead of blindly applying the law of the place of injury, Bishop held that courts should apply the law of the state with the most significant relationship to the relevant is*1579sue [see above]. Bishop involved Florida residents who rented a plane from a Florida company and then hired a Florida pilot to fly them from Florida to North Carolina and back. The plane crashed, en route, in South Carolina. The plaintiffs sued the company and the pilot in tort. Invoking the lex loci delicti, the trial court granted summary judgment to the defendants based on plaintiffs’ inability to meet the tougher negligence standard of South Carolina law. The district court affirmed but certified to the Florida Supreme Court the question of whether the lex loci delicti rule governed in all circumstances without regard for the state’s policy or its relationship to the parties.
The Florida Supreme Court answered in the negative and noted that the place of injury was fortuitous, the relationship between the place of injury and the parties was tenuous and the interest of South Carolina in the suit was negligible. On the other hand, the suit involved Florida plaintiffs and Florida defendants who entered into a Florida contract in order to secure transportation which was to begin and end in Florida. Florida had an interest in protecting its citizens as well as regulating its businesses and enforcing against them the standards of care enacted by the Florida legislature. Consequently, the Court adopted that part of the Restatement (Second) of Conflict of Laws reprinted above, and held that the suit would be governed by Florida law. The Court was careful to note, however, that:
[t]he conflicts theory set out in the Reinstatement does not reject the ‘place of injury’ rule completely. The state where the injury occurred would, under most circumstances, be the decisive consideration in determining the applicable choice of law (emphasis added).
Id. at 1001. Indeed, a recent federal decision concluded that “[a] survey of the Florida cases applying the ‘most significant relationship’ test suggests that the law of the state in which the injury occurred will almost always govern the issue in dispute (cite omitted) (emphasis added).” Florida Steel Corp. v. Whiting Corp., 677 F.Supp. 1140, 1141 (M.D.Fla.1988). It is presumed that the law of the place of injury governs substantive issues until another state is shown to have a more compelling interest. See Peoples Bank and Trust Co. v. Piper Aircraft Corp., 598 F.Supp. 377, 379 (S.D.Fla.1984); see also Emmart v. Piper Aircraft Corp., 659 F.Supp. 843-44 (S.D.Fla.1987).
The instant plaintiff cites several cases wherein Florida courts applied the law of state A to torts which arose in state B. In each of those cases, however, both the plaintiff[s] and the defendants] were residents of State A, or did substantial business in state A which resulted in the relationship between the parties. See e.g., Proprietors Ins. Co. v. Valsecchi, 435 So.2d 290 (Fla. 3rd DCA 1983) (following Bishop and applying Florida law where Florida residents crashed, in another state, in a plane rented from a Florida company for a trip which was to begin and end in Florida); Andrews v. Continental Ins. Co., 444 So.2d 479 (Fla. 5th DCA 1984) (applying Maine law in a contract dispute between Maine residents which arose out of a contract executed in Maine even' though the accident happened in Florida); State v. Burke, 447 So.2d 233 (Fla. 2nd DCA 1983); Krasnosky v. Meredith, 447 So.2d 232 (Fla. 1st DCA 1983) (applying Florida’s guest host law to an action arising out of a one car accident in Georgia where both occupants were Florida residents, the driver’s insurance policy was issued by a South Carolina company authorized to do business in Florida and the trip began and was to end in Florida).7 Notably, this Court concluded in Florida Steel Corp. v. Whiting Corp., 677 F.Supp. 1140 (M.D.Fla.1988) that “Florida courts do not apply the law of the state where the injury occurred if all parties and several significant events are connected with another state (emphasis added).” Id. at 1141. While this assertion does not exclude other possibilities it does help to define the extent of the exception thus far.
*1580Unlike the cases cited above, the instant defendants are incorporated in three different states and have their principal places of business in a fourth. Although the plaintiff maintains that each does business in Florida, the plaintiff also maintains that each does business in Mexico. Brief in Opposition, at 19. Most significantly, the relationship between the plaintiff and the defendants did not arise out of their Florida ventures: the vehicle was rented in Mexico, not Florida. Thus the primary if not sole tie to Florida is the residence of the plaintiff.8 The only other possible tie relates to the extent of the defendants’ advertising in Florida. Since the plaintiff asserts he relied, in part, on advertising he had seen in Florida, the Court must accept the assertion as fact regardless of the defendants’ claim that plaintiff relied solely on Mexican advertisements. Brief in Support, at 8. However, the existence of advertising within the state is insufficient to overcome the concentration of party ties in Mexico for purposes of choosing which law governs the issues of strict liability and negligence. Claims relative to false advertising will be addressed below.
In contrast, the place of injury was Mexico and it cannot be said to be fortuitous. The vehicle was manufactured by a Mexican corporation [which the plaintiff chose not to include as a party] making it subject to Mexican design specifications. The rental agreement was negotiated and executed in Mexico; it was between a Florida resident and a Mexican company and it concerned a vehicle owned by a Mexican company and registered and licensed for use in Mexico.9 The relationship between parties is not only centered in Mexico, it is virtually confined to it. The only reason that all of the parties are U.S. citizens is that the plaintiff opted to exclude the “Mexican entity” from his suit. Even so, the greater weight of the factors for consideration listed in the Restatement (Second) compels this Court to apply Mexican law to the primary issues of strict liability and negligence. The stability of the interstate and international systems would be severely undermined if a state or a nation succeeded in imposing its laws and its standards on all other states and nations. What the plaintiff is suggesting is that Florida’s legislature should not only enact laws which it sees fit to protect Florida residents, but that it should seek to cloak each one of its domiciliaries with the full extent of that protection anywhere in the world. While this might sound idyllic in theory, it could prove chaotic in practice.
The protection of justified expectations is an important element in the choice of law analysis. When a company seeks to do business in a foreign state or country it anticipates subjection to the laws and customs of the territory. The.cost of compliance, like the cost of labor, taxes and tariffs, is factored into the company’s decision to operate therein. Likewise, the country or state in which a company operates has an interest in attracting business within its borders. Thus countries and states design legal structures which, in the minds of those in power, balance their interest in protecting consumers with their interest in attracting jobs and commerce. Application of a state’s laws to events which arise within that state’s borders and involve that state’s residents and its visitors promotes certainty, predictability and uniformity of *1581result. The alternative is to impose the legal structure of one state on the operations of another and to saddle its domicili-arles with the obligations of both.
These overlapping legal impositions would make increasingly difficult all corporate efforts to evaluate the costs of foreign operation (whether in another state or another country). Moreover, it would deprive those states and countries of their right to fashion the legal structures they find most appropriate. The curtailment of foreign practices would not cease with the Florida legislature but would extend to innumerable legislative bodies of innumerable other states, provinces, countries, etc., until all governmental units were restrained by the standards of the most draconian among them. This is not to suggest that the lex loci delicti remains intact, but that it remains as a primary factor to be considered and not lightly to be set aside. Its harshness is abated by the decision to set it aside when an injury occurs in a state having no interest in the precipitating event or any of its participants, and where another state has a substantial interest in the event and in all of its participants. The underlying logic is to protect justified expectations by applying “home law” to “home parties,” provided there is a “home state’s” law to apply. The logic which underlies both the rule and its exception would be confounded if the forum state imposed its laws against domiciliaries of three different states for the benefit of one of its citizens who was injured in a foreign country by reason of a rental agreement with a foreign domiciliary having no relation to the forum whatsoever save for the residency of the customer/plaintiff.
The Restatement (Second) does not contemplate such a result. The plaintiff admits as much when he abandons state delineations to advocate a novel application of the Restatement (Second) which he terms “The Global Concept.” 10 In effect, he asks the Court to analogize states with countries for conflict of law purposes, to the end that all of the parties to this action are U.S. citizens, therefore the U.S. has an interest, Mexico does not and, although the accident happened there, it would be better to try it here — in any American court and, more particularly, in a court of the plaintiffs choosing:
Defendants have brought into issue only a comparison of the contacts ... of the Plaintiff and companions [sic] with the Republic of Mexico and the State of Quintana Roo ... on the one hand[,] to the State of Florida on the other[,] to the almost complete exclusion of the United States.
The issue here is on an international level and although the ‘choice of law’ decisional law [sic] is equally applicable the scope is much more broad. Just as the United States of America, the Republic of Mexico is [sic] a federal state in the global sense. The USA and Mexico both have states; in Mexico the State of Quin-tana Roo is involved; in the USA the States of Florida and Michigan are involved. States in the USA have counties and Mexican states have counterparts called municipalities.... Finally, there are cities within the US counties and Mexican municipalities.
The point to be made here is that although we certainly shouldn’t ignore the interests of and contacts with the national states, i.e., Quintana Roo and Florida, significant consideration should be given to contacts, policies and interests of the international states, the republics, i.e. Mexico and the good old United States of America— 11 *1582point out that all of the parties are citizens of the United States of America, all parties are citizens of and reside in or do business in the State of Florida [sic] and numerous significant events are connected with both the United States of America and Florida, which we will discuss below. Id. at 10.
*1581Brief in Opposition, at 9. Plaintiff goes on to:
*1582Despite the promise, the plaintiff fails to “discuss below” any significant events which transpired in Florida, save for the allegedly significant defendant advertising. Instead, he focuses on the significant events which allegedly took place in the U.S., i.e., designing, testing and manufacturing of the vehicle — all of which the defendants deny but which the Court must-accept for the purposes of this motion. Absent adoption of plaintiffs “Global Concept,” the fact that the vehicle was designed, manufactured, tested and rented in states other than Florida counsels against the application of Florida law to the instant suit. It dilutes the significance of events which transpired in Florida and makes their concentration in Mexico appear all the more striking.12 The plaintiffs strategy is to erase state boundaries, not to mention state sovereignty, long enough for the Court to compare contacts between Mexico and, as he puts it, “the good old [U.S. of A.],” and then to reimpose those boundaries when the Court compares the contacts between American states. Thus, in the plaintiffs mind, the contacts within the U.S. (manufacture, design, residence of each party, etc.) and the policies which underlie its protection of citizens, outweigh any Mexican interests; and, once confined to U.S. borders, Florida law is more logically applied to this case than that of any other state.
The plaintiffs theory suffers from three primary shortcomings. It is not supported by precedent. It is unlimited in extent (i.e., it can be invoked by forum shopping plaintiffs who wish to avail themselves of the laws of any particular governing body— city, county, state, nation, hemisphere, world [?] — without any consideration for the legitimate expectations of defendants). And it is proffered, as a new approach, within a legal framework designed to achieve certainty, predictability and uniformity of result. Moreover, the plaintiff chooses not to recognize that America’s national interests are factored into the current state of the law: American law allows American states to select the choice of law rules they wish to apply. Florida has done so, and the instant plaintiff seeks to undo that decision, not because it defeats American interests, but because it defeats his own.
Most recently, this Court considered a case remarkably similar to the instant one and determined that it was controlled by Mexican law. In Shaffer v. AMC, et al., Case No. 87-1212-CIV-T-10A, plaintiffs vacationing in Mexico rented a Jeep from Q.R. Rent-A-Car, S.A. The Jeep allegedly overturned while plaintiffs were travelling in Mexico and they sustained substantial injury. Plaintiffs filed suit under Florida law against Jeep Corporation, American Motors Sales Corporation and American Motors Corporation alleging negligent manufacture and design, false and deceptive advertising and strict liability. The Honorable William Terrell Hodges applied the most significant relationship test and concluded:
Plaintiffs’ injuries were sustained in Mexico and that is where the alleged misconduct occurred. Mexico is also the locus of the parties’ relationship as the vehicle was registered there, the rental agreement was signed there and the vehicle was driven there. The only factor weighing against the application of Mexican law is the domicile of the parties, none of whom resides or is incorporated in Mexico. Since the parties reside in *1583various jurisdictions, however, this factor does not favor application of the law of any other specific jurisdiction.
Order dated May 24, 1988 at 7.13 See also Avis Rent-A-Car Systems v. Abrahantes, 517 So.2d 25 (Fla. 3rd DCA 1987) (on which Judge Hodges relied).

. The plaintiff takes issue with the defendants’ practice of referring to the vehicle as a "jeep type vehicle,” as opposed to referring to it as a "Jeep.” The Court notes the conflict but, of course, can make no ruling relevant to it.


. Southfield, Michigan is the principal place of business for each of the defendants. AMC is incorporated in Maryland, Jeep in Nevada and AMSC in Delaware.


.The "Mexican entity" is not named as a defendant. Plaintiff maintains that the vehicle was rented by the operator from Budget Rent-A-Car, a U.S. company with its principal place of business in Cook County, Illinois. Complaint, par. 2 at 2.


. The Court notes the plaintiffs "hesitant" reliance on the defendants’ characterization of Mexican law. Even so, the plaintiff chose to rely on that characterization expressly and offered nothing in evidence to contradict it. Brief in opposition, at 10. His stipulation undermines the subsequent assertion that it would not “go against the grain of Mexican policy” to provide a remedy in this situation. Id. at 19. If the "grain of Mexican policy” compelled a remedy, Mexican law would provide one.


. Similarly, § 175 provides:
Right of Action for Death. In an action for wrongful death the local law of the state where the injury occurred determines the rights and liabilities of the parties unless, with respect to the particular issue, some other state has a more significant relationship under the principles stated in § 6 to the occurrence and the parties, in which event the local law of the other state will be applied.
A wrongful death action "is derivative of the injured person’s right, while living, to recover for personal injury.” Celotex Corp. v. Meehan, 523 So.2d 141, 147 (Fla.1988) citing Variety Children’s Hospital v. Perkins, 445 So.2d 1010 (Fla.1983).


. The Court recognizes that the absence of a cause of action has grave consequences with regards to the amount of damages recoverable; this does not, however, change the fact that the issue in dispute is the existence of that cause of action and not the difference between the amount of damages it would provide under Florida law and the amount it would make available under Mexican law.


. See also Harris v. Berkowitz, 433 So.2d 613 (Fla. 3rd DCA 1983).


. The plaintiff makes significant reference to cases wherein courts applied the law of the state from which a plaintiff left [i.e., on vacation] and to which he planned to return, instead of applying the law of the state where intervening injury occurred. These cases are distinguishable, of course, since, although the instant plaintiffs trip began and was to have ended in Florida, his relationship with the defendants materialized in Mexico where he rented the vehicle. That scenario is fundamentally different from those where a plaintiff from state A rents a plane in state A and then crashes in state B on his return trip to state A. The instant case would be analogous only if the plaintiff had rented his Jeep in Florida and driven it to Mexico with the intention of returning, in it, to Florida.


. The Court notes the plaintiffs claim that the vehicle was owned by an Illinois company and merely rented to a Mexican one. Complaint, par. 2 at 2. Instead of clarifying the choice of law question, this fact merely muddies the waters by the addition of an actor from yet another state.


. Plaintiff's awareness of the futility of his own position is further substantiated by his submission of a Banker's Box full of depositions and exhibits purportedly in opposition to summary judgment but largely irrelevant to the choice of law question on which summary judgment hangs.


. The plaintiff does not elaborate on the effect his theory would have on diversity jurisdiction or on a state’s control over its counties and municipalities.


. Moreover, under Florida's strict liability law, the focus is on the unreasonably dangerous nature of the product, not on the defendant’s conduct (i.e. manufacturing). See e.g., Whiting Corporation, 677 F.Supp. at 1141 (“Although Illinois is the state where the conduct causing the injury occurred, this factor is not significant in a products liability case.” What the court found significant was the place of injury, the place of product delivery and the place of contract execution).


. The instant plaintiff claims his case can be distinguished from Shaffer on factual as well as legal grounds but he fails to point out any facts or law which would make a difference to the choice of law inquiry. Brief in Opposition, at 24-25.